UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1593



ROBERT R. HAGAN,

                                                          Petitioner,

          versus


COOPER/T. SMITH STEVEDORING COMPANY; I.T.O.
CORPORATION; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,   UNITED   STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-586)


Submitted:   September 27, 2002           Decided:   October 22, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael C. Eisenstein, Baltimore, Maryland, for Petitioner.
Christopher J. Field, FIELD, WOMACK & KAWCZYNSKI, L.L.C., South
Amboy, New Jersey; Thomas C. Valkenet, YOUNG & VALKENET, L.L.C.,
Baltimore, Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Hagan seeks review of the Benefits Review Board’s

decision and order affirming the Administrative Law Judge’s award

and computation of benefits pursuant to the Longshore and Harbor

Workers Compensation Act, 30 U.S.C.A. §§ 901-945 (West 2001 & Supp.

2002). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Hagan v.

Smith, BRB No. 01-586 (B.R.B. Apr. 12, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2